PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/373,680
Filing Date: 9 Dec 2016
Appellant(s): Dopker et al.



__________________
Brian J. Massey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.  As all of the prior art related arguments are directed to independent claim 1, only the rejection of claim 1 is given below.
Claims 1, 5-8, 21 and 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Roming US 8,910,908 in view of Griess US 2015/0375843, and alternately also in view of McKague US 6,520,706 or Hasan US 2015/0041589.
Regarding claim 1, Roming discloses a body of a mobile vehicle, the body comprising:
skin 302:
a stringer 304, elongated in a first direction and comprising a first tab and a second tab, opposite the first tab, wherein the first tab is fixed directly onto the skin and the second tab is fixed directly onto the skin; wherein: 
the stringer further comprises a web 306, having a first side and a second side, opposite the first side, the web extending lengthwise along the stringer in the first direction; 
a flange protruding from the first side of the web and extending lengthwise along the stringer in the first direction; 
the first tab is coupled to and protrudes from the flange and extends lengthwise in the first direction along the flange;
the second tab is coupled to and protrudes directly from the second side of the web and extends lengthwise in the first direction along the web; and 
the first tab protrudes from the flange in a second direction, perpendicular to the first direction, and the second tab protrudes directly from the second side of the web in a tapering direction opposite the second direction; 
the web is upright relative to the first tab and the second tab (Roming discloses that “The stringers 304 are so-called T-shaped stringers, which have a foot 306, which rests on the inner surface 301 and is connected to it for example by adhesive bonding, and a web section 308, which extends essentially at right angles to the outer skin 302” (column 5, lines 28-31), apparently mislabeling 306 and 308 in figure 3); and 
a frame 100, comprising a cut-out 110, a first foot, and a second foot, spaced apart from the first foot by the cut-out, wherein: 
the first foot is fixed directly onto the first tab of the stringer, such that the first tab of the stringer is immediately interposed between the first foot of the frame and the skin; and
the second foot is fixed directly onto the skin, such that no portion of the frame is fixed directly onto the second tab of the stringer.

[AltContent: textbox (Gap)][AltContent: textbox (Tapering Direction)][AltContent: textbox (Web)][AltContent: connector][AltContent: textbox (1st Flange)][AltContent: connector][AltContent: connector][AltContent: textbox (1st Tab)][AltContent: arrow][AltContent: textbox (2nd Direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Direction)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (2nd Web)][AltContent: textbox (2nd Foot)][AltContent: textbox (1st Foot)][AltContent: textbox (2nd Tab)][AltContent: textbox (1st Foot)][AltContent: textbox (2nd Foot)]
    PNG
    media_image2.png
    573
    593
    media_image2.png
    Greyscale

Figure 1- Roming Figure 3 (Annotated)
Roming does not teach that the first and second tabs extend along only a portion of the flange, or that the second tab of the stringer continuously tapers, in the tapering direction, from the web of the stringer to an end of the second tab such that a thickness of the second tab continuously decreases from the web to the end of the second tab in the tapering direction.  Griess teaches a body of a mobile vehicle, the body comprising:
skin 125
a stringer 120, elongated in a first direction and comprising a first tab 150c/e and a second tab 150b/d, opposite the first tab, wherein the first tab is fixed directly onto the skin and the second tab is fixed directly onto the skin; wherein: 
the stringer further comprises a web 165, having a first side and a second side, opposite the first side, the web extending lengthwise along the stringer in the first direction; 
a flange 150a/155 protruding from the first side of the web and extending lengthwise along the stringer in the first direction; 
the first tab is coupled to and protrudes from the flange and extends lengthwise in the first direction along only a portion of the flange;
the second tab is coupled to and protrudes directly from the second side of the web and extends lengthwise in the first direction along only a portion of the web; and 
the first tab protrudes from the flange in a second direction, perpendicular to the first direction, and the second tab protrudes directly from the second side of the web in a tapering direction opposite the second direction; 
the web is upright relative to the first tab and the second tab; and 
a frame 105, comprising a cut-out 230, a first foot 220, and a second foot 220, spaced apart from the first foot by the cut-out, wherein: 
the first foot is fixed directly onto the first tab of the stringer, such that the first tab of the stringer is immediately interposed between the first foot of the frame and the skin; and
the second tab of the stringer continuously tapers, in the tapering direction, from the web of the stringer to an end of the second tab such 

    PNG
    media_image3.png
    440
    514
    media_image3.png
    Greyscale

Figure 2- Griess Figure 4
Note that Griess teaches that the base flange portions 150a-e [0074] can comprise asymmetrical configurations, and can “include curved, stepped, ramped, or other like flange configurations” [0061].  It would have been obvious to one of ordinary skill in the art to modify the stringers of Roming such that the second tab continuously tapers in the tapering direction from the web of the stringer to an end of the second tab as taught by Griess in order to save weight and material and optimize stress distribution, and reduce the cost of the device.
Alternatively, it would have been an obvious matter of design choice to make the different portions of the tabs of whatever form or shape was desired or expedient in In re Dailey et al., 149 USPQ 47.
[AltContent: textbox (Figure 3- McKague Figure 5)]
    PNG
    media_image4.png
    243
    300
    media_image4.png
    Greyscale
Alternatively, McKague teaches an aircraft structural member 41 in which a stringer 11, 31 comprises continuously a tapered tab 13 attached to the skin 33.  In another alternative, Hasan teaches an aircraft structural member in which a stringer 710 comprises continuously a tapered tab 720 attached to the skin (taper not shown, [0043]). It would have been obvious to one of ordinary skill in the art to modify the stringers of Roming such that the second tab continuously tapers in the tapering direction from the web of the stringer to an end of the second tab as taught by McKague or Hasan in order to save weight and material and optimize stress distribution, and reduce the cost of the device. 
It would have been obvious to one of ordinary skill in the art to modify the stringers of Roming such that the area connected with the frame was wider (i.e. has tapered tabs along only a portion of the flange/web) than the rest of the stringers as taught by Griess in order to save weight and material, and reduce the cost of the device.
If applicant does not agree with the differentiation between Roming’s flange and first tab presented above, then it would have been obvious to one of ordinary skill in the art to modify the stringers of Roming such that one side of the web comprises a flange and then the tab while the other tap protrudes directly from the web as taught by Griess in order to optimize stiffness and weight.
(2) Response to Argument
As a brief overview, the examiner will present a high-level recap of the above final rejection.  The current application pertains to the configuration of stringers and frames attached to an aircraft outer skin.  Please note that while the appellant’s appeal brief references current application figure 3, this depicts a non-elected embodiment (see requirement for restriction of 10/30/2018).  Below is the elected embodiment.

    PNG
    media_image5.png
    401
    500
    media_image5.png
    Greyscale

Figure 4- Current Application Figure 7
Like all standard aircraft outer fuselage constructions, the current application has stringers 212 running longitudinally attached to the skin 211 and frames (ribs) 214 laterally around the fuselage attached to the skin.  The inventive feature of the current invention is that the stringers are wider at the intersection points, forming tabs 224 and 226. Also, the frame 214 is attached on one side (foot 238) to the stringer, and on the other side (foot 240) is attached directly to the skin 211.  As shown above, this was rejected with two pieces of prior art.

    PNG
    media_image6.png
    616
    682
    media_image6.png
    Greyscale

Figure 5- Roming Figure 3 (Annotated)
Roming teaches an aircraft outer fuselage construction which has stringers 304 running longitudinally attached to the skin 302 and frames (ribs) 100 laterally around the fuselage attached to the skin.  The frame 100 is attached on one side (1st foot) to the stringer, and on the other side (2nd foot) is attached directly to the skin 302, however the stringers are not wider at the intersection points.

    PNG
    media_image3.png
    440
    514
    media_image3.png
    Greyscale

Figure 6- Griess Figure 4
Griess teaches an aircraft outer fuselage construction which has stringers 120 running longitudinally attached to the skin 125 and frames (ribs) 224 laterally around the fuselage attached to the skin.  The stringers are wider at the intersection points, forming tabs 150b and 150c.  As stated above, it would have been obvious to one of ordinary skill in the art to modify the stringers of Roming such that the area connected with the frame was wider (i.e. has tapered tabs along only a portion of the flange/web) than the rest of the stringers as taught by Griess in order to save weight and material, and reduce the cost of the device.
The appellant also argues about the “continuous taper” of the 2nd tab.  The examiner rejected this in four different ways:
First, while Griess depicts the tabs with a taper at the ends (Griess figure 3), Griess also states that the flanges (tabs) may have a variable shape, and “Such a variable shaped flange may include curved, stepped, ramped, or other like flange configurations” [0061].  The taught ramped shape would be continuously tapering.
Second, even if Griess did not teach continuously tapered tabs, it would have been an obvious matter of design choice to make the different portions of the tabs of whatever form or shape was desired or expedient in order to provide better stress distribution or simplify assembly and maintenance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Third, a redundant rejection was made in view of McKague, which clearly depicts a continuously tapering tab in a stringer (see McKague figure 5).
Fourth, a redundant rejection was made in view of Hasan, which clearly teaches a continuously tapering tab in a stringer [0043].
As such, all recited features are clearly taught by the prior art of record, and would be easily understood to be combinable by one of ordinary skill in the art.  As the recited features are plainly taught, the appellant has presented a handful of piecemeal arguments, which will be responded to in detail below.  The examiner will condense similar argument where appropriate, and quotes/arguments from the appellant have been underlined for clarity.

“The Rejection of Claims 24-26 Under 35 U.S.C. § 112(b) is Improper” (page 3, item I) 
This is a minor item. Independent claim 1 recites “a flange,” while dependent claims 24-26 recite “the first flange,” meaning that there is insufficient antecedent basis for “first flange.”  The appellant argues that “the recitation of ‘the first flange’ does not render the claims indefinite because it is readily ascertainable which feature of claim 1 is being referenced. Claim 1 recites no flange other than ‘the flange.’”   The claims should be explicitly clear about which feature is being referenced.  While this 112 rejection alone would likely not prevent the application from being allowed (if not for the abundance of applicable prior art), it is curious that the appellant has chosen to argue this point instead of simply using consistent 
“No motivation to modify flange of Roming in view of tab of Griess” (page 5, item a)
Echoing the above rejection, the appellant points out that “Although Roming may teach a flange, it does not teach a tab protruding from the flange.” This is true, and illustrates why the examiner used Griess to teach this feature.  
The appellant also states that “The Office Action understood this shortcoming and tried to arbitrarily bifurcate the flange ‘308’ into a flange and a tab.”  The appellant is referring to the examiner’s annotated Roming figure 3, in which it was demonstrated that the inner portion of Roming’s flange could be interpreted as the flange, while the outer portion could be interpreted as the tab.  In previous actions, there was no recitation that the first tab extended “along only a portion of the flange,” and Roming alone anticipated the entire claim.  It is difficult to see why appellant considers the “arbitrary bifurcation…improper,” but it is something of a moot point- more recent amendments necessitated the specific teachings of Griess; however the annotation remains in the drawing.
The appellant then asserts that “because Roming does not disclose a tab protruding from a flange, the Office Action has failed to provide a proper basis for finding a motivation to modify Roming in view of Griess.”  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Put more simply, the appellant is arguing that you can’t put tabs on Roming, because Roming does not already have tabs.  This is nonsense- as taught by Griess, stringers may comprise extended tabs where they intersect with frames.  One of ordinary skill in the art would easily understand the benefits of these tabs for stress and weight considerations, and would understand how they can be applied to Roming.
“There is no motivation to modify the alleged tabs of Roming with the tabs of Griess” (page 7, item b)
The appellant here attempts to overcomplicate a very simple modification, stating “there would be no reason to modify a structure that includes a tab protruding from a flange to include a tab protruding from a flange.”  The examiner explained two different ways to view the modification: first, if Roming is interpreted to have a flange and a tab that runs the entire length of the flange, then Griess teaches that the tab is only needed at the intersection with the frame.  The examiner also explained that “If applicant does not agree with the differentiation between Roming’s flange and first tab presented above, then it would have been obvious to one of ordinary skill in the art to modify the stringers of Roming such that one side of the web comprises a flange and then the tab while the other tap protrudes directly from the web as taught by Griess in order to optimize stiffness and weight” (final rejection, page 8).  That is to say, if the applicant doesn’t think Roming has tabs at all, Griess teaches that stringer can have tabs at the intersection point.  What has happened here is the examiner explained two different ways to interpret the modification, and the appellant has mixed and matched them in order to sow confusion.
“The combination of Roming and Griess fails to disclose a continuous taper
The appellant states that “The language of claim 1 requires the second tab to continuously taper in the tapering direction extending from the web to the end of the second tab,” and the examiner agrees.  This is shown best in current application figure 7, an excerpt of which is shown below.
[AltContent: oval]
    PNG
    media_image7.png
    300
    436
    media_image7.png
    Greyscale

Figure 7- Current Application Figure 7 (Excerpt, Annotated)
The dashed circle shows the tapered tab.  The appellant compares this to Griess figure 3:
[AltContent: oval]
    PNG
    media_image8.png
    206
    304
    media_image8.png
    Greyscale

Figure 8- Griess Figure 3 (Annotated) 
As shown, Griess teaches a taper at the end of the tabs, and appellant states that “as clearly shown, the base flange portion 50, 150 has a cross-section that is not continuously tapered.”  However, the examiner did not rely solely on the depiction of Griess figure 3, but pointed out that Griess paragraph [0061] states:
Other base flange configurations of elongated structure 120 are within the scope of the present disclosure. As just one example, both base flange portions may comprise a variable shape extending along a portion of the elongated structure 120 or, alternatively, may comprise just one shape along the elongated structure 120. Such a variable shaped flange may include curved, stepped, ramped, or other like flange configurations.

Therefore Griess teaches ramped, or “continuously tapering” flanges.  The appellant has disagreed with the examiner’s interpretations, seizing on the phrase “along a portion of the elongated structure,” stating “the variable-shaped nature of the flange along the length of the elongated structure does not apply to the cross-sectional shape of the flange in a direction away from the web of the elongated structure.”  The examiner disagrees, and has previously responded that the applicant has interpreted this to mean that the shape of the base flange can only vary in the longitudinal direction of the stringer 120- that is to say, in Griess figure 3, the flanges can only vary in shape in the dimension coming out of the page, and not within the plane shown in figure 3.  The examiner disagrees, and interprets paragraph [0061] to state that the flanges themselves (as there are many) are “along the elongated structure,” and the shapes proposed can be in any dimension.  Note that it would be odd to describe a variation in the width of the flange in the stringer length dimension as “ramped.”  The examiner also noted that Griess explicitly depicts two flange shapes: straight as shown in figure 5b, and curved as shown in figure 3.  It is therefore clear that Griess contemplated multiple flange cross sections, which supports the examiner’s interpretation of paragraph [0061].  
The appellant responded to the examiner’s explanation by stating that “a teaching of variable shapes does not necessarily mean a teaching of a continuous taper of a second tab,” going so far as to state that “the shape of a flange does not dictate a thickness of the flange.”  What dictates the thickness of a component, if not the shape?  
“The continuous taper is more than a design choice” (page 10, item d)
The examiner previously pointed out that even if, hypothetically, [0061] is not intended for the flange cross section, the multiple shapes presented would suggest to one of ordinary skill in the art that more shapes are possible, and a continuous taper (as recited) would only require a very minor modification to the varied taper depicted in Griess figure 3.  As such, the examiner provided a redundant rejection, explaining that it would have been an obvious matter of design choice to make the different portions of the tabs of whatever form or shape was desired or expedient in order to provide better stress distribution or simplify assembly and maintenance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  The appellant disagrees stating that “continuously tapering the second tab of the stringer is not merely a matter of changing a form or shape because a continuous taper is not an obvious shape or form and continuous tapering provides a distinct advantage over non-tapered tabs, if not an unexpected result.”  There is a lot to unpack in this statement, so the examiner will start at the beginning:
“continuously tapering the second tab of the stringer is not merely a matter of changing a form or shape.”  How is a taper not a matter of changing form or shape? That is literally all it is.
“a continuous taper is not an obvious shape or form.”  This is clearly incorrect.  As is sit typing this answer, I can see a continuous taper in my desk legs, my printer, my pen, several picture frames, my hole puncher, my lamp, etc.  Does the appellant truly believe that “a continuous taper is not an obvious shape or form?”  Not only is tapering exceedingly common in all manner of articles, it is clearly shown in stringer tabs of the prior art of record (to be addressed later in this document).  
“continuous tapering provides a distinct advantage over non-tapered tabs.”  True, which is why Griess teaches that many shapes can be used for the tabs.  Additionally, shaping objects to minimize weight while providing adequate load bearing and stress distribution is one of the most basic engineering concepts, and is deeply understood by anyone of ordinary skill in the art.  Yes, the current inventor may have realized that this arraignment “enables a uniform bending of the stringer 112 and underlying skin 110 at the respective stringer-frame intersection,” but these concepts are widely known.  In fact, a simple Google search for “taper stress distribution” returns hundreds of scholarly articles about these very principles.  If the appellant is using this specification excerpt to argue that the continuous taper is critical, the examiner points out that the very next sentence in the specification reads “However, in other embodiments, each first tab 124 is not tapered,” clearly demonstrating that it is not a critical feature of the invention.
“if not an unexpected result.”  If the appellant is asserting unexpected results, no such affidavits or declarations have been provided in accordance with MPEP 716.01(a).  But, as detailed above, stress distribution benefits of tapering are most definitely not unexpected.
“McKague and Hasan does [sic] not overcome the deficiencies of Roming and Griess” (page 11, item e)
The third and fourth rejections of the continuously tapered tab were made in view of McKague, which teaches a generic I-beam and skin connection in which the flange/tab is explicitly shown to be tapered (see McKague figure 5), and Hasan, which 710 having a cap 715, tapered base 720 (the taper is not shown)”).  Note that these were redundant/parallel rejections, meaning rejection three was over Roming in view of Griess and McKague, while (independent) rejection four was over Roming in view of Griess and Hasan.
[AltContent: oval][AltContent: textbox (Figure 9- McKague Figure 5 (Annotated))]
    PNG
    media_image4.png
    243
    300
    media_image4.png
    Greyscale
  The appellant argues that “neither McKague nor Hasan discloses a tab protruding from a web or a flange where the tab continuously tapers in a tapering direction away from the web.”  The appellant is partially correct, but only because they have focused on the wrong teachings.  Both McKague and Hasan teach that when a stringer is attached to a skin, the flange that connects the central web to the skin is continuously tapered.  It would be obvious to one of ordinary skill in the art that this lesson could be applied to either the flange, the tabs or both.  In fact, if the continuous taper was provided to every component that touches the skin (as taught by McKague and Hasan), meaning both the flange and tabs as taught by Roming and/or Griess, it would still result in a configuration that meets the claims as written.
As such, regardless of what the appellant feels Griess teaches or what would be obvious to one of ordinary skill in the art, continuously tapering the connection of a stringer to the skin is clearly taught by the prior art.

(3) Closing Summary
As stated in section (2), this is a fairly simple rejection.  Roming and Griess teach the stringer, frame and skin connection, while the later-added feature of the tapered tab has been rejected three different ways:
First: Taught by Griess.
Second: If it is not taught by Griess, it is a simple shape change.
Third: Explicitly shown by McKague (figure 2).
Fourth: Explicitly taught by Hasan.
As detailed above, the combination of the prior art teaching would be easily understood by one of ordinary skill in the art.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARC BURGESS/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
Conferees:
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642     

/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                                                                                                                                                                                                                           Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.